In our original opinion we stated as a fact that the lands involved in this suit were transferred by dation en paiement by W.B. Sively, Sr., unto his wife. Error on our part in this regard is assigned, among others, as a reason why a rehearing should be granted. We did err in this finding, as only the lands involved in the Dalgarn suit (No. 5128) were included in the dation to Mrs. Sively. However, we are of the opinion that it is immaterial to a correct decision on the merits of this case whether Mr. Sively or his wife was the record owner of the lands and of the crops thereon. The mortgage debtor, W.B. Sively, Jr., had no interest whatever in the crops; and we held, as a legal proposition, that article 466 *Page 491 
of the Civil Code only applied when the growing crops on the seized lands belonged to the mortgage debtor.
Rehearing denied.